Exhibit 10.18

 

<Date>

 

<Name>

<Address>

<City, State, Zip>

 

Dear <First Name>:

 

You have been granted a non-statutory stock option to purchase shares of the
common stock of CarMax, Inc. (“the Company”) as explained below. This grant is
made pursuant to the Amended and Restated 2002 Non-Employee Directors Stock
Incentive Plan (the “Plan”).

 

The Plan contains certain general terms applicable to all grants made under the
Plan, which are not repeated in this agreement. However, such terms are
incorporated herein by reference. In the case of any conflict between the Plan
and this letter, the terms of the Plan will control. Copies of the Company’s
annual report to shareholders, Form 10-K for Fiscal 200_, as well as copies of
the Plan are available from                                      at our
Corporate office, by calling (804)             -             extension
                        .

 

Option

 

You have been granted a non-statutory option (the “Option”) to purchase from the
Company the following shares of common stock:

 

Shares of CarMax, Inc. Common Stock:    <Number> Option Price Per Share:    <$>
Date Fully Vested:    <Date>

 

Vesting of Option

 

The shares covered by the Option shall vest, and shall be exercisable, on the
earliest of the following dates:

 

  1. The business day immediately preceding the date of                     ,
200    , with respect to 1/3 of the shares covered by the Option.

 

  2. The business date immediately preceding the date of                     ,
200    , with respect to 2/3 of the shares covered by the Option.

 

  3. The business day immediately preceding the date of                     ,
200    , with respect to all of the shares covered by the Option.

 

  4. The date on which you cease to be a Director of the Company on account of
your death.

 

  5. The date on which your service as a Director of the Company ends, if you
have completed six years of service as a Director.

 

  6. The date of a Change of Control, as defined in the Plan.

 

The Option may be exercised in whole or in part, from the dates described
immediately above until the Option terminates, as described below.

 

Termination of Option

 

The Option shall terminate under the following conditions:

 

  1. By Death. If you die while serving as a Director of the Company, your
personal representatives, distributes, or legatees may purchase any or all of
the vested shares under the Option, but only during the one-year period
immediately following your death.



--------------------------------------------------------------------------------

  2. By Disability. If you resign your position as a Director of the Company on
account of a disability (as defined in the Plan), you may purchase any or all of
the vested shares under the Option, but only during the one-year period
immediately following your resignation.

 

  3. Cessation of Service. If you cease serving as a Director of the Company for
reasons other than death or disability, you may purchase any or all of the
vested shares under the Option, but only during the period of time immediately
following your resignation equal to the number of years you served as a Director
of the Company, divided by five (5) (rounded down to the next full integer),
plus one (1) year.

 

  4. Expiration. The Option will expire on the day after the eighth anniversary
of the date of this letter. Notwithstanding the provisions of paragraphs 1, 2
and 3 immediately above, the Option may not be exercised after this date.

 

Exercise of Option

 

You may exercise the Option in whole or in part, but only with respect to whole
shares of stock. You may purchase shares covered under the Option by:

 

  1. Giving written notice to the Company, signed by you, stating the number of
shares and series of Company stock you have elected to purchase.

 

  2. Remitting payment of the purchase price in full. You may deliver previously
owned shares of Company stock in satisfaction of all or any part of the purchase
price, provided such shares are of the same series of Company stock as the
shares you are purchasing.

 

Transferability of Option

 

Except as provided below, the Option is not transferable by you other than by
will or by the laws of descent and distribution and is exercisable during your
lifetime only by you. You may transfer your rights under the Option during your
lifetime subject to the following limitations:

 

  1. Transfers are allowed only to the following transferees:

 

  a) Your children, step-children, grandchildren, step-grandchildren or other
lineal descendants (including relationships arising from legal adoptions). Such
individuals are hereinafter referred to as “Immediate Family Members”.

 

  b) Trust(s) for the exclusive benefit of any one or more of your Immediate
Family Members (your spouse may also be a beneficiary).

 

  c) Partnership(s), limited liability company(ies) or other entity(ies), the
only partners, members or interest holder of which are among your Immediate
Family Members (your spouse may also hold an interest).

 

  2. You may not receive any consideration in connection with the transfer.

 

  3. Transferees may not subsequently transfer their rights under the Option
except by will or by the laws of descent or distribution.

 

  4. Following the transfer, the Option will continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer (except
that the transferee may deliver the Option exercise notice and payment of the
exercise price).

 

  5. You must give written notice of the transfer to the Company.



--------------------------------------------------------------------------------

Adjustments

 

If the number of outstanding shares of the Company’s common stock is increased
or decreased as a result of a subdivision or consolidation of shares, the
payment of a stock dividend, stock split, or any other similar changes in
capitalization, or if the par value of the Company’s common stock is altered,
the number of shares with respect to which you have an unexercised Option and
the Option price will automatically be increased or decreased (i) so as to
preserve the ratio that existed immediately before the change between the number
of such shares and the total number of shares of the Company’s common stock
previously outstanding, and (ii) so that your aggregated Option price remains
the same; provided, however, that the Company shall not be required to issue any
fractional shares upon exercise of your Option as a result of such adjustment.

 

Acceptance of Option

 

Please indicate your acceptance of the terms and conditions pertaining to the
Option granted herein by signing your name in the space provided below and
returning one copy of this letter to my attention at the following address:

 

CarMax, Inc.

4900 Cox Road

Glen Allen, Virginia 23060

 

When signed by you, this letter will become the Company’s Stock Option Agreement
with you. All other terms of this letter notwithstanding, unless the Company
otherwise agrees in writing, this letter will not be effective as a Stock Option
Agreement if such copy is not so signed and returned to me as soon as possible,
but in no event later than                     , 200    . Such acceptance places
no obligation or commitment on you to exercise the Option.

 

Sincerely,

 

Keith D. Browning

Executive Vice President and Chief Financial Officer

 

Accepted this      day of                     , 200    

 

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Printed Name